Title: To George Washington from Captain Allen McLane, 22 November 1777
From: McLane, Allen
To: Washington, George

 

Sir
[c.22 November 1777]

At, the request of Number, of able bodied, young men, that lives about the lines and is out of Imployment I take this liberty of Informing Yr Excellency that they express a desire of forming themselves in a Company and acting Under your Exclency direction for one Month if your Excellency thinks proper to Incourage this perposial, It might attend, to Cut of all Communication wh the Assistance of a lessor part, of Yr Excelency troops that is now on duty, for that purpose I wait your Excellency Answer, And, Remain Your, Humble servt

Allen McLane

